Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanley. M. Erjavac on January 10th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, Line 63, “the shroud-opposing surface” has been changed to -- “the shroud-side opposing surface” --
In Claim 4,
Line 3, “a minimum value” has been changed to -- the minimum value --
Line 3, “a gap dimension” has been changed to -- the gap dimension --
In Claim 7,
Line 5, “a minimum value” has been changed to -- the minimum value --
Line 5, “a gap dimension” has been changed to -- the gap dimension --
In Claim 9, Line 5, “the projections” has been changed to -- “the multiple projections” --

In Claim 10, Line 7, “the blower device” has been changed to -- “the centrifugal blower device” --Line 14, “the inner peripheral portion” has been changed to -- “the casing-side inner peripheral portion”  --
Response to Amendment/Remarks
	Applicant’s amendment to Independent Claim 1 incorporates previously indicated allowable subject matter in the Office Action mailed 10/6/2021, and along with the Examiner’s Amendment made above, places the application in condition for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sabbir Hasan/Examiner, Art Unit 3745